78 F.3d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raymond F. BABB;  Cristina F. Babb, Plaintiffs-Appellants,v.Howard GIPE, an Individual;  Sharron Stratton, anIndividual;  Bill Hedstrom, an Individual;  Idella Smithers,County Treasurer, and Individual;  Susan Haverfield, anIndividual;  Tom Esch, an Individual;  Jonathan B. Smith, anIndividual;  June Dvorak;  Kathleen O'Rourke-Mullins;Flathead County;  John & Jane Does, 1 through 10,Defendants-Appellees.
No. 95-35745.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Raymond and Cristina Babb appeal pro se the district court's dismissal for failure to state a claim of their 42 U.S.C. § 1983 action against Flathead County (Montana) officials challenging the assessment and collection of local property taxes.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We agree with the district court that the Babbs' action is legally frivolous.   Moreover, their claims, which are premised on the illegality of local property taxes, are not actionable in federal court.  See Fair Assessment in Real Estate v. McNary, 454 U.S. 100, 116 (1991) (principles of comity and the Tax Injunction Act, 28 U.S.C. § 1341, prohibit federal courts from hearing actions challenging the constitutionality of state tax laws if adequate state court remedies exist);  cf. Cummings v. Town of Plains, 790 P.2d 486 (Mont.1990) (plaintiff may assert a 42 U.S.C. § 1983 claim in Montana state court).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, the Babbs' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3